Citation Nr: 0507563	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  96-31 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disorder, claimed on a direct basis and as secondary to an 
undiagnosed illness.  

2.  Entitlement to service connection for a right ankle 
disorder, claimed on a direct basis and as secondary to an 
undiagnosed illness.  




REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to July 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision.  

In August 1998, the Board remanded this case to the RO for 
additional evidentiary development.  

In June 2002, the Board determined that it was necessary to 
undertake additional development with respect to the 
veteran's service connection claims, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  

Shortly thereafter, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  As a result, the Board determined that it 
could no longer directly undertake evidentiary development 
with respect to veteran's claims.  

Accordingly, in September 2003, the Board remanded the 
veteran's claim to the RO for further development.  

The claims of service connection for a bilateral wrist 
disorder and a right ankle disorder are once again being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  

In September 2003, the Board also had remanded a claim of 
service connection for a bilateral knee disorder.  
Thereafter, in a January 2004 rating decision, the RO granted 
service connection for a bilateral knee disability, effective 
in August 1993.  Thus, this issue is no longer on appeal.  



REMAND

The veteran is seeking service connection for a bilateral 
wrist disorder and a right ankle disorder.  He essentially 
contends that he began experiencing pain in these joints 
while on active duty in 1993.  

He also contends that the pain in these joints may be due to 
an undiagnosed illness incurred while serving in Southwest 
Asia during the Persian Gulf War.  

The veteran's service medical records show that he began 
complaining of chronic pain throughout his joints in April 
1993.  Although a number of joints were specifically referred 
to in these records, such as the shoulders and low back, no 
specific notations were made regarding pain in the wrists or 
right ankle.  

The Board notes that this case was remanded to the RO in 
August 1998 for additional evidentiary development, to 
include obtaining further detail regarding the length of the 
veteran's service in Southwest Asia and arranging for the 
veteran to undergo another VA examination.  

The RO subsequently received a statement from the National 
Personnel Records Center (NPRC) indicating that the veteran 
had service in Southwest Asia between August 1990 and July 
1993.  

In the report of an April 2001 VA examination, it was noted 
that the veteran was essentially claiming that his joint pain 
had been caused by exposure to noxious substances in Saudi 
Arabia.  

The examiner indicated, however, that the case for such 
exposure was "flimsy" as his only appearance anywhere in 
the "Gulf War Theater" involved flying into and out of 
Saudi Arabia, and that he would only stay overnight during 
each visit.  

With respect to the etiology of the veteran's symptoms, the 
examiner noted that the veteran's history showed him to be 
rheumatoid negative and that there was no evidence for 
inflammatory arthritis.  The examiner also noted that there 
was no history of any injury to these joints.  

In the report, the examiner explained that x-ray studies were 
not conducted because they would not be expected to 
contribute anything to the diagnosis.  The examiner noted a 
diagnosis of arthralgias, cause unknown and unlikely to be 
related to any exposures during military service.  

In support of his claim, the veteran subsequently submitted a 
report of nerve conduction velocity (NCV) and 
electromyographic (EMG) studies conducted in December 2002, 
which showed evidence of median nerve entrapment at the 
wrists, moderate on the left and mild on the right.  

The veteran also submitted an August 2000 letter from a 
doctor of osteopathy showing that he had been diagnosed with 
posterior tibial tendonitis of the ankles.  

In light of this record, the Board finds that further 
evidentiary development is necessary before this case can be 
adjudicated.  

In this regard, the Board notes that the April 2001 VA 
examiner's description of the veteran having only traveled to 
Saudi Arabia for short periods of time appears consistent 
with his DD Form 214, Certificate of Release or Discharge 
from Active Duty, which shows that he served as a member of 
an aircrew for most of his active duty.  

However, the statement received from the NPRC shows that the 
veteran has been credited with service in Southwest Asia from 
August 1990 to July 1993, and it is unclear how frequent the 
veteran's travel to that region was during that period.  

Therefore, the Board finds that the RO should obtain the 
veteran's service personnel records so that further detail 
can be known regarding the circumstances of his service in 
Southwest Asia.  

Furthermore, in light of the medical records recently 
associated with the claims folder, the RO should arrange for 
the veteran to undergo another VA examination to determine 
whether the complaints of joint pain can be attributed to a 
known clinical diagnosis, and whether or not those complaints 
are related to his Persian Gulf experience and/or his in-
service complaints of generalized joint pain.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain the veteran's 
complete service personnel records in 
order to substantiate the circumstances 
or conditions of his service in Southwest 
Asia between August 1990 and July 1993.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received recent treatment for his claimed 
bilateral wrist and right ankle 
disabilities.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of all 
related medical records.  

3.  The veteran should also be afforded 
an examination to determine whether a 
clinical diagnosis can be ascribed to his 
claimed bilateral wrist and ankle 
disorder.  The examiner should state 
whether any condition identified 
constitutes a chronic disability and 
whether such a disorder is attributable 
to a known diagnosis.  If a known 
diagnosis is rendered, the examiner 
should further offer an opinion as to 
whether it is as likely as not that this 
disorder is related to the veteran's 
years of active service, to include the 
complaints of joint pain noted throughout 
1993.  If any symptoms cannot be 
attributed to a known clinical diagnosis, 
the examiner should be requested to 
determine whether the veteran manifests 
any signs or symptoms of an undiagnosed 
illness, or a medically unexplained 
chronic multisymptom illness, as a 
consequence of service in the Persian 
Gulf region.  The complete rationale 
should be given for all opinions and 
conclusions expressed.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




